Exhibit 10.04




AGREEMENT AND RELEASE


This AGREEMENT AND RELEASE (this “Agreement”), is entered into between EQT
Corporation (together with its subsidiaries and affiliates, “EQT” or the
“Company”) and Erin R. Centofanti (“Employee”).
WHEREAS, as a result of recent organizational changes, Employee has informed EQT
that she intends to resign from employment with EQT for “Good Reason” (as
defined in Section 3 of the Amended and Restated Confidentiality,
Non-Solicitation and Non-Competition Agreement dated November 13, 2018, a copy
of which is attached hereto as Exhibit A (collectively, the “Non-Compete
Agreement”); and


WHEREAS, EQT agrees that Employee’s resignation is for Good Reason; and


WHEREAS, as a result, Employee’s employment with EQT will terminate on May 3,
2019 (the “Separation Date”);


WHEREAS, the Non-Compete Agreement provides that Employee shall be eligible for
certain benefits upon termination of employment for Good Reason (as defined in
the Non-Compete Agreement) in exchange for, among other things, a general
release of claims in a form acceptable to EQT; and


WHEREAS, the parties desire to fully and finally resolve all issues between them
including any issues arising out of the employment relationship and the
termination of that relationship.


NOW, THEREFORE, in consideration of the respective representations,
acknowledgements, covenants and agreements of the parties set forth herein, and
intending to be legally bound, the parties agree as follows:
1.Termination of Employment. Employee acknowledges and agrees that, effective as
of 5:00 p.m. on the Separation Date, she discontinued full-time employment with
EQT. EQT and Employee acknowledge and agree that Employee experienced a
“separation from service” (within the meaning of Section 409A of the Internal
Revenue Code) as of 5:00 p.m. on the Separation Date.
2.Resignation from Positions. Effective as of 5:00 p.m. on the Separation Date,
Employee hereby resigns her position as Senior Vice President, Production and
from any other positions she might hold with EQT and its affiliates. While
Employee agrees that the foregoing resignations are intended to be
self-effectuating, Employee further agrees to execute any documentation that EQT
determines necessary or appropriate to facilitate such resignations.
3.Termination Payments and Benefits. Subject to Employee’s execution of this
Agreement, the expiration of the revocation period described in Section 11 of
this Agreement and Employee’s compliance with her obligations under this
Agreement and the Non-Compete


1

--------------------------------------------------------------------------------




Agreement, including the restrictive covenants set forth herein and therein
(collectively, the “Agreement Conditions”), Employee shall be entitled to the
following compensation and benefits:
a.
Pursuant to Section 3(a) of the Non-Compete Agreement, a cash payment equal to
$933,600.00 (i.e., twenty-four (24) months of Employee’s base salary), which
shall be paid in a lump sum within 60 days following the Separation Date.

b.
Pursuant to Section 3(b) of the Non-Compete Agreement, a cash payment equal to
$519,266.66 (i.e., two times the average annual incentive (bonus) payment earned
by Employee under the Company’s applicable Short-Term Incentive Plan for the
three (3) full year period prior to the Separation Date), which shall be paid in
a lump sum within 60 days following the Separation Date.

c.
Pursuant to Section 3(c) of the Non-Compete Agreement, a cash payment equal to
$19,563.96 (i.e., the product of (i) twelve (12) and (ii) 100% of the current
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”) monthly rate
for family coverage), which shall be paid in a lump sum within 60 days following
the Separation Date.

d.
Pursuant to Section 3(d) of the Non-Compete Agreement, a cash payment equal to
$200,000, which shall be paid in a lump sum within 60 days following the
Separation Date.

e.
Pursuant to Section 3(e) of the Non-Compete Agreement, full vesting as of the
Separation Date of all stock options, restricted stock, restricted stock units
and other time-vesting equity awards held by Employee as of the Separation Date.
Employee acknowledges and agrees that all such awards are reflected on Exhibit B
attached hereto.

f.
Pursuant to Section 3(f) of the Non-Compete Agreement, all performance-vesting
equity awards held by Employee as of the Separation Date shall remain eligible
to vest to the same extent as if Employee’s employment had not terminated on the
Separation Date. Employee acknowledges and agrees that all such awards are
reflected on Exhibit C attached hereto.

The payments provided under this Section 3 are subject to applicable tax and
payroll withholding. Except as expressly provided in Sections 3(e) and (f)
above, Employee’s rights under the long-term incentive programs referenced above
shall remain subject to the terms and conditions of the applicable award program
documentation, as they may be amended from time to time. In the event of
Employee’s death, any amounts payable under this Section 3 shall be paid to
Employee’s estate.




2

--------------------------------------------------------------------------------




4.Cooperation. Employee, upon reasonable notice and at reasonable times, agrees
to cooperate with the Company in the defense of litigation and in related
investigations of any claims or actions now in existence or that may be
threatened or brought in the future relating to events or occurrences that
transpired while Employee was employed by the Company. Further, Employee hereby
re-affirms the reasonableness of, and her agreement to abide by, her obligations
under, and the terms and conditions of, the Non-Compete Agreement.


5.Condition to Payment; Employee Acknowledgements. Employee hereby acknowledges
and agrees that EQT’s obligation to provide the payments set forth in Section 3
of this Agreement is subject to Employee’s satisfaction of the Agreement
Conditions. Further, Employee hereby acknowledges and agrees that the payments
set forth in Section 3 of this Agreement, together with any accrued but unpaid
base salary, accrued but unused vacation, any vested account balance that
Employee may have under the EQT Employee Savings and Protection Plan, shall be
in full satisfaction of all obligations of EQT to Employee under this Agreement,
the Non-Compete Agreement, and any other compensation or benefit plan, agreement
or arrangement or otherwise. Employee hereby reaffirms her obligations to keep
EQT’s information confidential and that she has returned all EQT property
(including any EQT confidential information) in her possession.


6.Release of Claims. In consideration for EQT’s commitments herein, Employee, on
behalf of herself, her heirs, representatives, estates, successors and assigns,
does hereby voluntarily, irrevocably and unconditionally release and forever
discharge EQT, its predecessors, subsidiaries, affiliates, and benefit plans,
and their past, present and future officers, directors, trustees,
administrators, agents and employees, as well as the heirs, successors and
assigns of any such persons or such entities (hereinafter severally and
collectively called “Releasees”) from any and all suits, actions, causes of
action, damages and claims, known and unknown, that Employee has or may have
against any of the Releasees for any acts, practices or events up to and
including the date she signs this Agreement, except for the performance of the
provisions of this Agreement, it being the intention of Employee to effect a
general release of all such claims. This release includes any and all claims
under any possible legal, equitable, contract, tort, or statutory theory,
including but not limited to any claims under Title VII of the Civil Rights Act
of 1964, the Family and Medical Leave Act, the Age Discrimination in Employment
Act of 1967, the Older Workers Benefit Protection Act, the Americans With
Disabilities Act, the Civil Rights Act of 1991, the Genetic Information
Nondiscrimination Act, the Pennsylvania Human Relations Act, the City of
Pittsburgh Human Relations Ordinance, all as amended, and other federal, state,
and local statutes, ordinances, executive orders, regulations and other laws
prohibiting discrimination in employment, the federal Employee Retirement Income
Security Act of 1974, as amended, and state, federal or local law claims of any
other kind whatsoever (including common law tort and contract claims) arising
out of or in any way related to Employee’s employment with EQT. Employee also
specifically releases all Releasees from any and all claims or causes of action
for the fees, costs and expenses of any and all attorneys who have at any time
or are now representing her in connection with this Agreement or in connection
with any matter released in this Agreement.




3

--------------------------------------------------------------------------------




The release in the preceding paragraph is intended to be a general release,
excluding only claims which Employee is legally barred from releasing.  Employee
understands that the release does not include: any claims that cannot be
released or waived as a matter of law; any claim for or right to vested benefits
under the Company’s plans; any right to enforce this Agreement; and any claims
based on acts or events occurring after Employee signs this Agreement.  Nothing
in this Agreement prohibits the filing of a charge or complaint with, or
testimony, assistance or participation in, any investigation, proceeding or
hearing conducted by any federal, state or local governmental agency, including
but not limited to the Equal Employment Opportunity Commission.
Nothing in this Agreement or the Non-Compete Agreement prohibits Employee from:
(a) reporting possible violations of federal, state, or local law or regulation
to any governmental agency or entity, or from making other disclosures that are
protected under the whistleblower provisions of federal, state, or local law or
regulation; or (b) disclosing confidential information and/or trade secrets when
this disclosure is solely for the purpose of: (i) reporting possible violations
of federal, state, or local law or regulation to any governmental agency or
entity; (ii) working with legal counsel in order to determine whether possible
violations of federal, state, or local law or regulation exist; or (iii) filing
a complaint or other document in a lawsuit or other proceeding, if such filing
is made under seal. Any disclosures of trade secrets must be consistent with 18
U.S.C. § 1833.
7.No Pending Actions. Employee warrants that she has no actions now pending
against Releasees in any court of the United States or any State thereof based
upon any acts or events arising out of or related to her employment with EQT.
Notwithstanding any other language in this Agreement, the parties understand
that this Agreement does not prohibit Employee from filing an administrative
charge of alleged employment discrimination under Title VII of the Civil Rights
Act, the Age Discrimination in Employment Act, the Americans with Disabilities
Act or the Equal Pay Act. Employee, however, waives her right to monetary or
other recovery should any federal, state or local administrative agency pursue
any claims on her behalf arising out of or relating to her employment with any
of the Releasees. This means that by signing this Agreement, Employee will have
waived any right she had to obtain a recovery if an administrative agency
pursues a claim on her behalf against any of the Releasees based on any actions
taken by any of the Releasees up to the date of the signing of this Agreement
and that Employee will have released the Releasees of any and all claims of any
nature arising up to the date of the signing of this Agreement. However, nothing
in this Agreement prevents Employee from making any reports to or receiving any
awards from the Securities and Exchange Commission or the Occupational Safety
and Health Administration.


8.Nondisparagement. Employee agrees that (unless otherwise required by law or
legal process or as permitted by Sections 6 and 7 of this Agreement) she shall
not, directly or indirectly, in any capacity or manner, make, express, transmit,
speak, write, verbalize or otherwise communicate in any way any remark, comment,
message, information, declaration, communication or other statement of any kind,
whether oral or in writing, whether in tangible format, electronic format, or
otherwise, that might reasonably be construed to be derogatory,


4

--------------------------------------------------------------------------------




critical, negative or disparaging about EQT (including business operations and
practices), its past or present officers, administrators, managers, directors,
trustees or employees and/or detrimental towards EQT’s business reputation or
goodwill. Employee likewise shall not cause, assist, solicit or encourage anyone
else to engage in any of the following behavior. Employee shall not make any
comment or statement to the media in any form regarding EQT, her employment with
EQT or her departure from EQT with the express written consent of EQT.


9.Nonadmission. By entering into this Agreement, EQT in no way admits that it or
any of the Releasees has treated Employee unlawfully or wrongfully in any way.
Neither this Agreement nor the implementation thereof shall be construed to be,
or shall be admissible in any proceedings as, evidence of any admission by EQT
or any of the Releasees of any violation of or failure to comply with any
federal, state, or local law, ordinance, agreement, rule, regulation or order.


10.Agreement Consideration Period. Employee acknowledges that she has been given
the opportunity to consider this Agreement for twenty-one (21) calendar days,
which is a reasonable period of time, and that she has been advised to consult
with an attorney in relation thereto prior to executing it. Employee further
acknowledges that she has had a full and fair opportunity to consult with an
attorney, that she has carefully read and fully understands all of the
provisions of this Agreement, that she has discussed this Agreement with such
attorneys if she has chosen to, and that she is voluntarily executing and
entering into this Agreement, intending to be legally bound hereby. If Employee
signs this Agreement in less than twenty-one (21) calendar days, Employee
acknowledges that she has thereby waived her right to the full twenty-one (21)
calendar day consideration period.


11.Revocation Period. For a period of seven (7) calendar days following
Employee’s execution of this Agreement, Employee may revoke it by delivery of a
written notice revoking same within that seven (7)-day period to the office of
the General Counsel, EQT Corporation, 625 Liberty Avenue, Suite 1700,
Pittsburgh, PA, 15222. This Agreement shall not be effective or enforceable
until that seven (7)-day revocation period has expired, and EQT shall not be
obligated to make any of the payments, or provide any of the benefits, described
in Section 3 prior to such expiration.


12.Remedies. If Employee does not comply with the terms of this Agreement or
revokes her execution of this Agreement, EQT, in addition to any other remedies
it may have (whether under applicable law, the Non-Compete Agreement or
otherwise), shall be entitled to (a) cease payment of the payments contemplated
by Section 3 of this Agreement to the extent not previously paid or provided and
(b) the prompt return by Employee of any portion of such payments previously
paid or provided. Without limiting the generality of the foregoing, in the event
of Employee’s actual or threatened breach of any Agreement Condition set forth
in this Agreement or the Non-Compete Agreement, EQT shall be entitled to
injunctive relief (including temporary restraining orders, preliminary
injunctions and permanent injunctions), without posting a bond, in any court of
competent jurisdiction. Employee understands that by entering


5

--------------------------------------------------------------------------------




into this Agreement she will be limiting the availability of certain remedies
that she may have against the Releasees and limiting also her ability to pursue
certain claims against the Releasees.


13.Severability. The provisions of this Agreement are severable. To the extent
that any provision of this Agreement is deemed unenforceable in any court of
law, the parties intend that such provision be construed by such court in a
manner to make it enforceable, and the remaining provisions of this Agreement
shall remain in full force and effect.


14.Successors. This Agreement shall be binding upon and inure to the benefit of
the successors and assigns of the Company.


15.Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Pennsylvania without regard to
conflict of law principles.


16.Entire Agreement. Except: (a) as provided in the second sentence of this
Section 16; (b) for the Indemnification Agreement made as of October 24, 2018
between EQT and Employee; (c) the Non-Compete Agreement; and (d) as otherwise
expressly set forth in this Agreement, this Agreement (including the Exhibits
attached hereto) contains the entire agreement between the parties and it
supersedes all prior agreements and understandings between EQT and Employee
(oral or written). For the avoidance of doubt, Employee’s covenants, obligations
and acknowledgments, and EQT’s rights and remedies, set forth in the Non-Compete
Agreement remain in full force and effect.
17.Amendments. This Agreement may not be changed, amended, or modified except by
a written instrument signed by both parties.
18.Interpretation. As used in this Agreement, the term “including” does not
limit the preceding words or terms.
19.EMPLOYEE ACKNOWLEDGEMENT. EMPLOYEE ACKNOWLEDGES THAT SHE HAS CAREFULLY READ
AND FULLY UNDERSTANDS ALL OF THE PROVISIONS OF THIS AGREEMENT, AND THAT SHE IS
VOLUNTARILY EXECUTING AND ENTERING INTO THIS AGREEMENT, WITH FULL KNOWLEDGE OF
ITS SIGNIFICANCE AND INTENDING TO BE LEGALLY BOUND BY IT.






6

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Agreement on the dates set
forth below.


EQT CORPORATION


By:/s/ David J. Smith                                     
Name: David J. Smith
Title: Senior Vice President, Human Resources




   May 7, 2019
Date


 




/s/ Erin R. Centofanti
                     Erin R. Centofanti


 




   May 4, 2019
Date







7

--------------------------------------------------------------------------------






EXHIBIT A


AMENDED AND RESTATED
CONFIDENTIALITY, NON-SOLICITATION AND NON-COMPETITION AGREEMENT






        

--------------------------------------------------------------------------------






AMENDED AND RESTATED CONFIDENTIALITY, NON‑SOLICITATION AND NON‑COMPETITION
AGREEMENT


This AMENDED AND RESTATED CONFIDENTIALITY, NON-SOLICITATION AND NON-COMPETITION
AGREEMENT (this “Agreement”) is entered into and effective as of November 13,
2018, by and between EQT Corporation, a Pennsylvania corporation (EQT
Corporation and its subsidiary companies are hereinafter collectively referred
to as the “Company”), and Erin R. Centofanti (“Employee”).


WITNESSETH:
WHEREAS, the Company and Employee are parties to a Confidentiality,
Non-Solicitation and Non-Competition Agreement dated September 8, 2008, as
amended by the Amendments to Confidentiality, Non-Solicitation and
Non-Competition Agreement dated January 1, 2014 and January 1, 2015
(collectively, the “Existing Agreement”); and
WHEREAS, the Company desires to retain the services of Employee, and Employee is
willing to continue employment with the Company, subject to the terms and
conditions set forth below;
WHEREAS, during the course of Employee’s employment with the Company, the
Company has and will continue to impart to Employee proprietary and/or
confidential information and/or trade secrets of the Company;
WHEREAS, in order to protect the business and goodwill of the Company, the
Company desires to obtain certain confidentiality, non-competition and
non‑solicitation covenants from Employee; and
WHEREAS, Employee is willing to agree to these confidentiality, non-competition
and non-solicitation covenants by entering into this Agreement, in exchange for
the Company’s continued employment of Employee and the Company’s agreement to
pay the severance benefits described in Section 3 below in the event that
Employee’s employment with the Company is terminated in certain circumstances.
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein, and intending to be legally bound hereby, the
parties hereto agree as follows:
1.Restrictions on Competition and Solicitation. While Employee is employed by
the Company and for a period of twenty-four (24) months after the date of
Employee’s termination of employment with the Company for any reason, Employee
will not, directly or indirectly, expressly or tacitly, for himself/herself or
on behalf of any entity conducting business anywhere in the Restricted Territory
(as defined below), (a) act in any capacity for any business in which his/her
duties at or for such business include oversight of or actual involvement in
providing services that are competitive with the services or products being
provided or that are being produced or developed by the Company, or were under
investigation by the Company


        

--------------------------------------------------------------------------------




within the last two (2) years prior to the end of Employee’s employment with the
Company, (b) recruit investors on behalf of an entity that engages in activities
that are competitive with the services or products being provided or that are
being produced or developed by the Company, or were under investigation by the
Company within the last two (2) years prior to the end of Employee’s employment
with the Company, or (c) become employed by such an entity in any capacity that
would require Employee to carry out, in whole or in part, duties Employee has
performed for the Company that are competitive with the services or products
being provided or that are being produced or developed by the Company, or were
under active investigation by the Company within the last two (2) years prior to
the end of Employee’s employment with the Company. Notwithstanding the
foregoing, Employee may purchase or otherwise acquire up to (but not more than)
1% of any class of securities of any enterprise (but without otherwise
participating in the activities of such enterprise) if such securities are
listed on any national or regional securities exchange or have been registered
under Section 12(g) of the Securities Exchange Act of 1934. This covenant shall
apply to any services, products or businesses under investigation by the Company
within the last two (2) years prior to the end of Employee’s employment with the
Company only to the extent that Employee acquired or was privy to confidential
information regarding such services, products or businesses. Employee
acknowledges that this restriction will prevent Employee from acting in any of
the foregoing capacities for any competing entity operating or conducting
business within the Restricted Territory and that this scope is reasonable in
light of the business of the Company.
The term “Restricted Territory” shall mean (i) the entire geographic location of
any natural gas and oil play in which the Company owns, operates or has
contractual rights to purchase natural gas-related assets (other than commodity
trading rights and pipeline capacity contracts on non-affiliated or third-party
pipelines), including but not limited to, storage facilities, interstate
pipelines, intrastate pipelines, intrastate distribution facilities, liquefied
natural gas facilities, propane-air facilities or other peaking facilities,
and/or processing or fractionation facilities; or (ii) the entire geographic
location of any natural gas and oil play in which the Company owns proved,
developed and/or undeveloped natural gas and/or oil reserves and/or conducts
natural gas or oil exploration and production activities of any kind; or (iii)
the entire geographic location of any natural gas and oil play in which the
Company has decided to make or has made an offer to purchase or lease assets for
the purpose of conducting any of the business activities described in clauses
(i) and (ii) above within the six (6)-month period immediately preceding the end
of Employee’s employment with the Company; provided that Employee had actual
knowledge of the offer or decision to make an offer prior to Employee’s
separation from the Company. For geographic locations of natural gas and oil
plays, refer to the maps produced by the United States Energy Information
Administration located at www.eia.gov/maps.
Employee agrees that for a period of twenty-four (24) months following the
termination of Employee’s employment with the Company for any reason, including
without limitation termination for cause or without cause, Employee shall not,
directly or indirectly, solicit the business of, or do business with, (i) any
customer that Employee approached, solicited or accepted business from on behalf
of the Company, and/or was provided confidential or proprietary information
about while employed by the Company within the one (1)-year period


2

--------------------------------------------------------------------------------




preceding Employee’s separation from the Company; and (ii) any prospective
customer of the Company who was identified to or by Employee and/or who Employee
was provided confidential or proprietary information about while employed by the
Company within the one (1)-year period preceding Employee’s separation from the
Company, for purposes of marketing, selling and/or attempting to market or sell
products and services that are the same as or similar to any product or service
the Company offers within the last two (2) years prior to the end of Employee’s
employment with the Company and/or are the same as or similar to any product or
service the Company has in process over the last two (2) years prior to the end
of Employee’s employment with the Company to be offered in the future.
While Employee is employed by the Company and for a period of thirty-six (36)
months after the date of Employee’s termination of employment with the Company
for any reason, Employee shall not (directly or indirectly) on his/her own
behalf or on behalf of any other person or entity solicit or induce, or cause
any other person or entity to solicit or induce, or attempt to solicit or
induce, any employee, consultant, vendor or independent contractor to leave the
employ of or engagement by the Company or its successors, assigns or affiliates,
or to violate the terms of their contracts with the Company.
2.    Confidentiality of Information and Nondisclosure. Employee acknowledges
and agrees that his/her employment by the Company necessarily involves his/her
knowledge of and access to confidential and proprietary information pertaining
to the business of the Company. Accordingly, Employee agrees that at all times
during the term of this Agreement and for as long as the information remains
confidential after the termination of Employee’s employment, he/she will not,
directly or indirectly, without the express written authority of the Company,
unless directed by applicable legal authority having jurisdiction over Employee,
disclose to or use, or knowingly permit to be so disclosed or used, for the
benefit of himself/herself, any person, corporation or other entity other than
the Company, the following: (a) any information concerning any financial
matters, employees of the Company, customer relationships, competitive status,
supplier matters, internal organizational matters, current or future plans, or
other business affairs of or relating to the Company; (b) any management,
operational, trade, technical or other secrets or any other proprietary
information or other data of the Company; or (c) any other information related
to the Company that has not been published and is not generally known outside of
the Company. Employee acknowledges that all of the foregoing constitutes
confidential and proprietary information, which is the exclusive property of the
Company. Nothing in this Agreement prohibits Employee from: (i) reporting
possible violations of federal, state, or local law or regulation to any
governmental agency or entity, or from making other disclosures (including of
confidential information) that are protected under the whistleblower provisions
of federal, state, or local law or regulation; or (ii) disclosing trade secrets
when the disclosure is solely for the purpose of: (a) reporting possible
violations of federal, state, or local law or regulation to any governmental
agency or entity; (b) working with legal counsel in order to determine whether
possible violations of federal, state, or local law or regulation exist; or (c)
filing a complaint or other document in a lawsuit or other proceeding, if such
filing is made under seal. Any disclosures of trade secrets must be consistent
with 18 U.S.C. §1833.


3

--------------------------------------------------------------------------------




3.    Severance Benefit. If Employee’s employment is terminated by the Company
for any reason other than Cause (as defined below) or if Employee terminates
his/her employment for Good Reason (as defined below), the Company shall provide
Employee with the following:
(a)    A lump sum payment payable within sixty (60) days following Employee’s
termination date equal to twenty-four (24) months of Employee’s base salary in
effect at the time of such termination, or immediately prior to the event that
serves as the basis for termination for Good Reason;
(b)    A lump sum payment payable within sixty (60) days following Employee’s
termination date equal to two (2) times the average annual incentive (bonus)
payment earned by Employee under the Company’s applicable Short-Term Incentive
Plan (or any successor plan) for the three (3) full years prior to Employee’s
termination date; provided that if such termination of employment occurs prior
to Employee having been employed by the Company for three (3) full calendar
years and through the determination and payment, if any, of the annual incentive
for the third (3rd) such year, then such average shall be calculated by
including, for each partial calendar year of employment and each calendar year
during which such individual was not employed by the Company, the greater of (i)
Employee’s actual award for such year, and (ii) Employee’s target annual
incentive (bonus) award at time of termination;
(c)    A lump sum payment payable within sixty (60) days following Employee’s
termination date equal to the product of (i) twelve (12) and (ii) 100% of the
then-current Consolidated Omnibus Budget Reconciliation Act of 1985 monthly rate
for family coverage;
(d)    A lump sum payment payable within sixty (60) days following Employee’s
termination date equal to $200,000;
(e)    Subject to Section 14 of this Agreement, all stock options, restricted
stock, restricted stock units and other time-vesting equity awards granted to
Employee under the EQT Corporation 2014 Long-Term Incentive Plan (as amended
from time to time, and including any successor plan thereto, the “2014 LTIP”),
the EQT Midstream Services, LLC 2012 Long-Term Incentive Plan (as amended from
time to time, and including any successor plan thereto, the “2012 LTIP”), the
EQT GP Services, LLC 2015 Long-Term Incentive Plan (as amended from time to
time, and including any successor plan thereto, the “2015 LTIP”), and any other
long-term incentive plan of the Company (the 2014 LTIP, the 2012 LTIP, the 2015
LTIP and any other long-term incentive plan of the Company are, collectively,
the “LTIPs”) shall immediately become vested and exercisable in full and/or all
restrictions on such awards shall lapse (for avoidance of doubt, this provision
shall supersede any provision to the contrary contained in any award agreement
or program); and
(f)    Subject to Section 14 of this Agreement, all performance-based equity
awards granted to Employee by the Company under the LTIPs shall remain
outstanding and shall be earned, if at all, based on actual performance through
the end of the performance period as if Employee’s employment had not been
terminated (for avoidance of doubt, this provision shall supersede any provision
to the contrary contained in any award agreement or program).


4

--------------------------------------------------------------------------------




The payments provided under this Section 3 shall be subject to applicable tax
and payroll withholdings, and shall be in lieu of any payments and/or benefits
to which Employee would otherwise be entitled under the EQT Corporation
Severance Pay Plan (as amended from time to time). The Company’s obligation to
provide the payments and benefits under this Section 3 shall be contingent upon
the following:
(x)        Employee’s execution and non-revocation of a release of claims in a
form acceptable to the Company; and
(y)        Employee’s compliance with his/her obligations hereunder, including,
but not limited to, Employee’s obligations set forth in Sections 1 and 2 (the
“Restrictive Covenants”).
Solely for purposes of this Agreement, “Cause” as a reason for Employee’s
termination of employment shall mean: (i) Employee’s conviction of a felony, a
crime of moral turpitude or fraud or Employee having committed fraud,
misappropriation or embezzlement in connection with the performance of his/her
duties; (ii) Employee’s willful and repeated failures to substantially perform
assigned duties; or (iii) Employee’s violation of any provision of a written
employment-related agreement between Employee and the Company or express
significant policies of the Company. If the Company terminates Employee’s
employment for Cause, the Company shall give Employee written notice setting
forth the reason for his/her termination not later than thirty (30) days after
such termination.
Solely for purposes of this Agreement, “Good Reason” shall mean Employee’s
resignation within ninety (90) days after: (i) a reduction in Employee’s base
salary of 10% or more (unless the reduction is applicable to all similarly
situated employees); (ii) a reduction in Employee’s annual short-term bonus
target of 10% or more (unless the reduction is applicable to all similarly
situated employees); (iii) a significant diminution in Employee’s job
responsibilities, duties or authority; (iv) a change in the geographic location
of Employee’s primary reporting location of more than 50 miles; and/or (v) any
other action or inaction that constitutes a material breach by the Company of
this Agreement. A termination by Employee shall not constitute termination for
Good Reason unless Employee first delivers to the General Counsel of the Company
written notice: (i) stating that Employee intends to resign for Good Reason
pursuant to this Agreement; and (ii) setting forth with specificity the
occurrence deemed to give rise to a right to terminate for Good Reason (which
notice must be given no later than ninety (90) days after the initial occurrence
of such event). The Company shall have a reasonable period of time (not less
than thirty (30) days after receipt of Employee’s written notice that Employee
is resigning for Good Reason) to take action to correct, rescind or
substantially reverse the occurrence supporting termination for Good Reason as
identified by Employee. Failure by the Company to act or respond to the written
notice shall not be deemed to be an admission that Good Reason exists.
4.    Severability and Modification of Covenants. Employee acknowledges and
agrees that each of the Restrictive Covenants is reasonable and valid in time
and scope and in all other respects. The parties agree that it is their
intention that the Restrictive Covenants be enforced in accordance with their
terms to the maximum extent permitted by law. Each of the


5

--------------------------------------------------------------------------------




Restrictive Covenants shall be considered and construed as a separate and
independent covenant. Should any part or provision of any of the Restrictive
Covenants be held invalid, void, or unenforceable, such invalidity, voidness, or
unenforceability shall not render invalid, void, or unenforceable any other part
or provision of this Agreement or such Restrictive Covenant. If any of the
provisions of the Restrictive Covenants should ever be held by a court of
competent jurisdiction to exceed the scope permitted by the applicable law, such
provision or provisions shall be automatically modified to such lesser scope as
such court may deem just and proper for the reasonable protection of the
Company’s legitimate business interests and may be enforced by the Company to
that extent in the manner described above and all other provisions of this
Agreement shall be valid and enforceable.
5.    Reasonable and Necessary Agreement. Employee acknowledges and agrees that:
(a) this Agreement is necessary for the protection of the legitimate business
interests of the Company; (b) the restrictions contained in this Agreement are
reasonable; (c) Employee has no intention of competing with the Company within
the limitations set forth above; (d) Employee acknowledges and warrants that
he/she believes that he/she will be fully able to earn an adequate livelihood
for himself/herself and his/her dependents if the covenant not to compete
contained in this Agreement is enforced against the him/her; and (e) Employee
has received adequate and valuable consideration for entering into this
Agreement.
6.    Injunctive Relief and Attorneys’ Fees. Employee stipulates and agrees that
any breach of the Restrictive Covenants by Employee will result in immediate and
irreparable harm to the Company, the amount of which will be extremely difficult
to ascertain, and that the Company could not be reasonably or adequately
compensated by damages in an action at law. For these reasons, the Company shall
have the right, without the need to post bond or prove actual damages, to obtain
such preliminary, temporary or permanent injunctions, orders or decrees as may
be necessary to protect the Company against, or on account of, any breach by
Employee of the Restrictive Covenants. In the event the Company obtains any such
injunction, order, decree or other relief, in law or in equity, the duration of
any violation of Section 1 shall be added to the applicable restricted period
specified in Section 1 of this Agreement. Employee understands and agrees that,
if the parties become involved in a lawsuit regarding the enforcement of the
Restrictive Covenants and if the Company prevails in such legal action, the
Company will be entitled, in addition to any other remedy, to recover from
Employee its reasonable costs and attorneys’ fees incurred in enforcing such
covenants. The Company’s ability to enforce its rights under the Restrictive
Covenants or applicable law against Employee shall not be impaired in any way by
the existence of a claim or cause of action on the part of Employee based on, or
arising out of, this Agreement or any other event or transaction arising out of
the employment relationship.
7.    Binding Agreement. This Agreement (including the Restrictive Covenants)
shall be binding upon and inure to the benefit of the successors and assigns of
the Company.
8.    Employment at Will. Employee shall be employed at‑will and for no definite
term. This means that either party may terminate the employment relationship at
any time for any or no reason.


6

--------------------------------------------------------------------------------




9.    Executive Alternative Work Arrangement Employment Status. As a
board-designated executive officer of the Company, Employee has the opportunity
to participate in the Executive Alternative Work Arrangement upon discontinuing
full-time status. The terms and conditions of Executive Alternative Work
Arrangement Employment Status are described in the form of Executive Alternative
Work Arrangement Employment Agreement attached hereto as Exhibit A. Set forth
below the signature lines to this Agreement is an election form regarding
participation in the Executive Alternative Work Arrangement. Employee must
complete and sign such form indicating whether or not he/she desires to
participate in Executive Alternative Work Arrangement Status. Any failure to
make an election at the time of execution of this Agreement shall be deemed to
be an election not to participate. If Employee elects to participate, the
Executive Alternative Work Arrangement classification will be automatically
assigned to Employee if and when Employee incurs a termination of employment
that meets each of the following conditions (an “Eligible Termination”): (i)
Employee’s employment is terminated by the Company for any reason other than
Cause or Employee gives the Company (delivered to the Senior Vice President,
Human Resources) at least ninety (90) days’ advance written notice of Employee’s
intention to discontinue employment, (ii) Employee is a board-designated
executive officer in good standing with EQT Corporation as of the time of
his/her termination of employment, and (iii) Employee’s employment shall not
have been terminated by Employee for Good Reason. By electing to participate in
the Executive Alternative Work Arrangement, Employee hereby agrees to execute
the an Executive Alternative Work Arrangement Employment Agreement, in a form
substantially similar to the one attached hereto as Exhibit A, within ninety
(90) days prior to Employee’s relinquishment of full-time status, which
agreement will become effective automatically on the day following Employee’s
Eligible Termination. Without limiting the foregoing, Employee agrees that
he/she will not be eligible for the Executive Alternative Work Arrangement,
including the post-employment benefits described therein, if Employee’s
termination of employment is not an Eligible Termination.
10.    Applicable Law; Exclusive Forum Selection; Consent to Jurisdiction. The
Company and Employee agree that this Agreement shall be governed by and
construed and interpreted in accordance with the laws of the Commonwealth of
Pennsylvania without giving effect to its conflicts of law principles. Except to
the extent that a dispute is required to be submitted to arbitration as set
forth in Section 11 below, Employee agrees that the exclusive forum for any
action to enforce this Agreement, as well as any action relating to or arising
out of this Agreement, shall be the state courts of Allegheny County,
Pennsylvania or the United States District Court for the Western District of
Pennsylvania, Pittsburgh Division. With respect to any such court action,
Employee hereby (a) irrevocably submits to the personal jurisdiction of such
courts; (b) consents to service of process; (c) consents to venue; and (d)
waives any other requirement (whether imposed by statute, rule of court, or
otherwise) with respect to personal jurisdiction, service of process, or venue.
Both parties hereto further agree that such courts are convenient forums for any
dispute that may arise herefrom and that neither party shall raise as a defense
that such courts are not convenient forums.
11.    Agreement to Arbitrate. Employee and the Company agree that any
controversy, claim, or dispute between Employee and the Company arising out of
or relating to this Agreement or the breach thereof, or arising out of any
matter relating to Employee’s


7

--------------------------------------------------------------------------------




employment with the Company or the termination thereof, shall be settled by
binding arbitration in accordance with the Commercial Arbitration Rules of the
American Arbitration Association (“AAA”), and judgment upon the award rendered
by the arbitrators may be entered in any court having jurisdiction thereof. The
arbitration shall be governed by the Federal Arbitration Act, shall be held in
Pittsburgh, Pennsylvania, and shall be conducted before a panel of three (3)
arbitrators (the “Arbitration Panel”). The Company and Employee shall each
select one arbitrator from the AAA National Panel of Commercial Arbitrators (the
“Commercial Panel”), and the AAA shall select a third arbitrator from the
Commercial Panel. The Arbitration Panel shall render a reasoned opinion in
writing in support of its decision. Any award rendered by the Arbitration Panel
shall be final, binding, and confidential as between the parties.
Notwithstanding this agreement to arbitrate, in the event that Employee breaches
or threatens to breach any of Employee’s obligations under the Restrictive
Covenants, the Company shall have the right to file an action in one of the
courts specified in Section 10 above seeking temporary, preliminary or permanent
injunctive relief to enforce Employee’s obligations under the Restrictive
Covenants.
12.    Notification of Subsequent Employment.    Employee shall upon termination
of his/her employment with the Company, as soon as practicable and for the
length of the non-competition period described in Section 1 above, notify the
Company: (a) of the name, address and nature of the business of his/her new
employer; (b) if self-employed, of the name, address and nature of his/her new
business; (c) that he/she has not yet secured new employment; and (d) each time
his/her employment status changes. In addition, Employee shall notify any
prospective employer that this Agreement exists and shall provide a copy of this
Agreement to the prospective employer prior to beginning employment with that
prospective employer. Any notice provided under this Section 12 (or otherwise
under this Agreement) shall be in writing directed to the General Counsel, EQT
Corporation, 625 Liberty Avenue, Suite 1700, Pittsburgh, Pennsylvania
15222-3111.
13.    Mandatory Reduction of Payments in Certain Events.
(a)    Notwithstanding anything in this Agreement to the contrary, in the event
it shall be determined that any payment or distribution by the Company to or for
the benefit of Employee (whether paid or payable or distributed or distributable
pursuant to the terms of this Agreement or otherwise) (such benefits, payments
or distributions are hereinafter referred to as “Payments”) would, if paid, be
subject to the excise tax (the “Excise Tax”) imposed by Section 4999 of the
Internal Revenue Code of 1986, as amended (the “Code”), then, prior to the
making of any Payments to Employee, a calculation shall be made comparing (i)
the net after-tax benefit to Employee of the Payments after payment by Employee
of the Excise Tax, to (ii) the net after-tax benefit to Employee if the Payments
had been limited to the extent necessary to avoid being subject to the Excise
Tax. If the amount calculated under clause (i) above is less than the amount
calculated under clause (ii) above, then the Payments shall be limited to the
extent necessary to avoid being subject to the Excise Tax (the “Reduced
Amount”). The reduction of the Payments due hereunder, if applicable, shall be
made by first reducing cash Payments and then, to the extent necessary, reducing
those Payments having the next highest ratio of Parachute Value to actual
present value of such Payments as of the date of the change in control
transaction, as


8

--------------------------------------------------------------------------------




determined by the Determination Firm (as defined in Section 13(b) below). For
purposes of this Section 13, present value shall be determined in accordance
with Section 280G(d)(4) of the Code. For purposes of this Section 13, the
“Parachute Value” of a Payment means the present value as of the date of the
change in control transaction of the portion of such Payment that constitutes a
“parachute payment” under Section 280G(b)(2) of the Code, as determined by the
Determination Firm for purposes of determining whether and to what extent the
Excise Tax will apply to such Payment.
(b)    All determinations required to be made under this Section 13, including
whether an Excise Tax would otherwise be imposed, whether the Payments shall be
reduced, the amount of the Reduced Amount, and the assumptions to be utilized in
arriving at such determinations, shall be made by an independent, nationally
recognized accounting firm or compensation consulting firm mutually acceptable
to the Company and Employee (the “Determination Firm”) which shall provide
detailed supporting calculations both to the Company and Employee within fifteen
(15) business days after the receipt of notice from Employee that a Payment is
due to be made, or such earlier time as is requested by the Company. All fees
and expenses of the Determination Firm shall be borne solely by the Company. Any
determination by the Determination Firm shall be binding upon the Company and
Employee. As a result of the uncertainty in the application of Section 4999 of
the Code at the time of the initial determination by the Determination Firm
hereunder, it is possible that Payments that Employee was entitled to, but did
not receive pursuant to Section 13(a), could have been made without the
imposition of the Excise Tax (“Underpayment”), consistent with the calculations
required to be made hereunder. In such event, the Determination Firm shall
determine the amount of the Underpayment that has occurred and any such
Underpayment shall be promptly paid by the Company to or for the benefit of
Employee but no later than March 15 of the year after the year in which the
Underpayment is determined to exist, which is when the legally binding right to
such Underpayment arises.
(c)    If the provisions of Sections 280G and 4999 of the Code or any successor
provisions are repealed without succession, this Section 13 shall be of no
further force or effect.
14.    Internal Revenue Section 409A of the Code.


9

--------------------------------------------------------------------------------




(a)    General. This Agreement shall be interpreted and administered in a manner
so that any amount or benefit payable hereunder shall be paid or provided in a
manner that is either exempt from or compliant with the requirements of Section
409A of the Code and applicable Internal Revenue Service guidance and Treasury
Regulations issued thereunder. Nevertheless, the tax treatment of the benefits
provided under this Agreement is not warranted or guaranteed. Neither the
Company, nor its directors, officers, employees or advisers shall be held liable
for any taxes, interest, penalties or other monetary amounts owed by Employee as
a result of the application of Section 409A of the Code.
(b)    Separation from Service. For purposes of this Agreement, the term
“termination,” when used in the context of a condition to, or the timing of, a
payment hereunder, shall be interpreted to mean a “separation from service” as
such term is used in Section 409A of the Code.
(c)    Six-Month Delay in Certain Circumstances. Notwithstanding anything in
this Agreement to the contrary, if any amount or benefit that would constitute
non-exempt “deferred compensation” for purposes of Section 409A of the Code
(“Non-Exempt Deferred Compensation”) would otherwise be payable or distributable
under this Agreement by reason of Employee’s separation from service during a
period in which Employee is a Specified Employee (as defined below), then,
subject to any permissible acceleration of payment by the Company under Treas.
Reg. Section 1.409A-3(j)(4)(ii) (domestic relations order), (j)(4)(iii)
(conflicts of interest), or (j)(4)(vi) (payment of employment taxes):
(i)    the amount of such Non-Exempt Deferred Compensation that would otherwise
be payable during the six (6)-month period immediately following Employee’s
separation from service will be accumulated through and paid or provided on the
first (1st) day of the seventh (7th) month following Employee’s separation from
service (or, if Employee dies during such period, within thirty (30) days after
Employee’s death) (in either case, the “Required Delay Period”); and
(ii)    the normal payment or distribution schedule for any remaining payments
or distributions will resume at the end of the Required Delay Period.
For purposes of this Agreement, the term “Specified Employee” has the meaning
given such term in Section 409A of the Code and the final regulations
thereunder.


10

--------------------------------------------------------------------------------




(d)    Timing of Release of Claims. Whenever in this Agreement a payment or
benefit is conditioned on Employee’s execution of a release of claims, such
release must be executed and all revocation periods shall have expired within
sixty (60) days after the date of termination; failing which such payment or
benefit shall be forfeited. If such payment or benefit constitutes Non-Exempt
Deferred Compensation, and if such sixty (60)-day period begins in one (1)
calendar year and ends in the next calendar year, the payment or benefit shall
not be made or commence before the second (2nd) such calendar year, even if the
release becomes irrevocable in the first (1st) such calendar year. In other
words, Employee is not permitted to influence the calendar year of payment based
on the timing of his/her signing of the release.
15.    Entire Agreement. This Agreement contains the entire agreement between
the parties hereto with respect to the subject matter hereof and supersedes all
prior agreements (including the Existing Agreement) and understandings, oral or
written. This Agreement may not be changed, amended, or modified, except by a
written instrument signed by the parties; provided, however, that the Company
may amend this Agreement from time to time without Employee’s consent to the
extent deemed necessary or appropriate, in its sole discretion, to effect
compliance with Section 409A of the Code, including regulations and
interpretations thereunder, which amendments may result in a reduction of
benefits provided hereunder and/or other unfavorable changes to Employee.
(Signatures on following page)


11

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
officers thereunto duly authorized, and Employee has hereunto set his/her hand,
all as of the day and year first above written.
EQT CORPORATION
EMPLOYEE
By: /s/ Jonathan M. Lushko                               
/s/ Erin R. Centofanti
 
Erin R. Centofanti
Name: Jonathan M. Lushko
 
Title: General Counsel & Senior Vice President, Government Affairs
 









12

--------------------------------------------------------------------------------








ELECTION TO PARTICIPATE IN
EXECUTIVE ALTERNATIVE WORK ARRANGEMENT CLASSIFICATION
x
I hereby elect to participate in the Executive Alternative Work Arrangement
Classification as described in Section 9 of the above Amended and Restated
Confidentiality, Non-Solicitation and Non-Competition Agreement. I hereby agree
to execute an Executive Alternative Work Arrangement Employment Agreement in a
form substantially similar to the one attached hereto as Exhibit A, within
ninety (90) days prior to my relinquishment of full-time status, which agreement
will become effective automatically on the day following my Eligible
Termination. I understand that I will not be eligible for the Executive
Alternative Work Arrangement, including the post-employment benefits described
therein if my termination from employment is not an Eligible Termination.

☐
I hereby decline to participate in the Executive Alternative Work Arrangement
Classification as described in Section 9 of the above Amended and Restated
Confidentiality, Non-Solicitation and Non-Competition Agreement.

Erin R. Centofanti     
Employee Name Printed
/s/ Erin R. Centofanti     
Employee Signature
11/12/18     
Date







--------------------------------------------------------------------------------






EXHIBIT A
EXECUTIVE ALTERNATIVE WORK ARRANGEMENT EMPLOYMENT AGREEMENT


This EXECUTIVE ALTERNATIVE WORK ARRANGEMENT EMPLOYMENT AGREEMENT (this
“Agreement”) is entered into and effective as of ________________, by and
between EQT Corporation, a Pennsylvania corporation (together with its
subsidiaries, “EQT” or the “Company”) and Erin R. Centofanti (“Employee”).
WITNESSETH:
WHEREAS, Employee is an executive officer of EQT who desires to relinquish that
status and discontinue full-time employment with EQT but continue employment
with EQT on a part-time basis;
WHEREAS, EQT is interested in continuing to retain the services of Employee on a
part-time basis for at least one hundred (100) (but no more than four hundred
(400)) hours per year; and
WHEREAS, Employee has elected to modify his/her employment status to Executive
Alternative Work Arrangement.
NOW, THEREFORE, in consideration of the respective representations,
acknowledgements, and agreements of the parties set forth herein, and intending
to be legally bound, the parties hereto agree as follows:
1.    The term of this Agreement is for the one (1)-year period commencing on
the day after Employee’s full-time status with EQT ceases. During that period,
Employee will hold the position of an Executive Alternative Work Arrangement
employee of EQT. Employee’s status as Executive Alternative Work Arrangement
(and this one (1)-year Agreement) will automatically renew annually unless
either party terminates this Agreement by written notice to the other not less
than thirty (30) days prior to the renewal date. The automatic annual renewals
of this Agreement will cease, however, at the end of five (5) years of Executive
Alternative Work Arrangement employment status.
2.    During each one (1)‑year period in Executive Alternative Work Arrangement
employment status, Employee is required to provide no less than one hundred
(100) hours of service to EQT. During each one (1)-year period, Employee will
also make himself/herself available for up to three hundred (300) additional
hours of service upon request of the Company. All such hours of service will
occur during the Company’s regularly scheduled business hours (unless otherwise
agreed by the parties), and no more than fifty (50) hours will be scheduled per
month (unless otherwise agreed by the parties).
3.    Employee shall be paid an hourly rate for Employee’s actual services
provided under this Agreement. The hourly rate shall be Employee’s annual base
salary in effect





--------------------------------------------------------------------------------




immediately prior to Employee’s change in employee classification to Executive
Alternative Work Arrangement employment status divided by 2080. Employee shall
submit monthly time sheets in a form agreed upon by the parties, and Employee
will be paid on regularly scheduled payroll dates in accordance with the
Company’s standard payroll practices following submission of his/her time
sheets. Notwithstanding the foregoing, in the event that during any one (1)-year
period in Executive Alternative Work Arrangement employment status, EQT requests
Employee to provide less than one hundred (100) hours of service, EQT shall pay
Employee for a minimum of one hundred (100) hours of service (regardless of the
actual number of hours of service), with any remaining amount owed payable on
the next regularly scheduled payroll date following the end of the applicable
one (1)-year period. If either party terminates the Executive Alternative Work
Arrangement prior to the fifth (5th) anniversary hereof, no additional
compensation will be paid to Employee pursuant to this Section 3.
4.    Employee shall be eligible to continue to participate in the group medical
(including prescription drug), dental and vision programs in which Employee
participated immediately before the classification change to Executive
Alternative Work Arrangement (as such plans might be modified by the Company
from time to time), but Employee will be required to pay 100% of the Company’s
premium (or premium equivalent) rates to the carriers (the full active employee
premium rates – both the employee portion and the employer portion – as adjusted
year to year) for participation in such group insurance programs. If Employee
completes five (5) years of Executive Alternative Work Arrangement employment
status or if the Company terminates the Executive Alternative Work Arrangement
prior to the fifth (5th) anniversary hereof other than pursuant to Section 17
hereof, Employee will be allowed to participate in such group insurance programs
at 102% of the then-applicable full active employee premium rates (both the
employee portion and the employer portion) until the earlier of: (i) Employee
becomes eligible to receive Medicare benefits and (ii) Employee reaches age
seventy (70), even though Employee is no longer employed by EQT. Employee
acknowledges that, to the extent, if at all, the Company’s cost to include
Employee in the group insurance programs pursuant to this Section 4 exceeds the
cost paid by the Employee, the benefits provided hereunder may result in taxable
income to the Employee. All amounts required to be paid by Employee pursuant to
this Section 4 shall be due not later than thirty (30) days after written notice
thereof is sent by the Company. The Company may terminate the benefits provided
under this Agreement upon thirty (30) days’ written notice of any failure by
Employee to timely perform his/her payment obligation hereunder, unless such
failure is earlier cured.
5.    During the term of this Agreement, Employee will continue to receive
service credit for purposes of calculating the value of the Medical Spending
Account.
6.    Employee shall not be eligible to participate in the Company’s life
insurance and disability insurance programs, 401(k) Plan, ESPP, or any other
retirement or welfare benefit programs or perquisites of the Company. Likewise,
Employee shall not receive any paid vacation, paid holidays or car allowance.


2

--------------------------------------------------------------------------------




7.    Employee is not eligible to receive bonus payments under any short-term
incentive plans of EQT, and is not eligible to receive any new grants under
EQT’s long-term incentive plans, programs or arrangements.
8.    Effective not later than the commencement of this Executive Alternative
Work Arrangement, Employee shall be deemed to have retired for purposes of
measuring vesting and/or post‑termination exercise periods of all forms of
long-term incentive awards. The timing of any payments for such awards will be
as provided in the underlying plans, programs or arrangements and is subject to
any required six (6)-month delay in payment if Employee is a “specified
employee” under Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”), at the time of Employee’s separation from service, with respect to
payments made by reason of Employee’s separation from service. Nothing in this
Section 8, or in Section 7, shall prevent (a) the continued vesting of
previously granted long-term incentive awards to the extent the applicable award
agreement or other applicable agreement between Employee and the Company
expressly contemplates continued vesting while the recipient serves as a member
of the Board of Directors of the Company or an affiliate or otherwise or
(b) grants of non-employee director awards to an individual solely because such
individual serves on the Board of Directors of the Company or an affiliate.
Notwithstanding anything contained herein to the contrary, any special vesting
and/or payment provisions applicable to Employee’s long-term incentive awards
pursuant to that certain Amended and Restated Confidentiality, Non-Solicitation
and Non-Competition Agreement between EQT and Employee dated November 13, 2018
(as amended from time to time, the “Non-Competition Agreement”) shall apply and
be given effect.
9.    The Company shall either pay on behalf of Employee or reimburse Employee
for the cost of (i) monthly dues for one (1) country club and one (1) dining
club (such clubs to be approved by the Company’s Chief Executive Officer), and
(ii) executive-level physicals (currently “gold” level) and related health and
wellness services for Employee and Employee’s spouse (up to a maximum annual
benefit of $15,000), in each case during the term of this Agreement or, if the
Company terminates the Executive Alternative Work Arrangement prior to the fifth
(5th) anniversary hereof other than pursuant to Section 17 hereof, through the
fifth (5th) anniversary hereof in accordance with and on the dates specified in
the Company’s policies; provided, however, that no such payments or
reimbursements shall be made until the first (1st) day following the six
(6)-month anniversary of Employee’s separation from service if Employee is a
specified employee at the time of separation from service, all within the
meaning of Section 409A of the Code; provided, further, that to the extent
reimbursed or paid, all reimbursements and payments with respect to expenses
incurred within a particular year shall be made no later than the end of
Employee’s taxable year following the taxable year in which the expense was
incurred. The amount of payments or reimbursable expenses incurred in one (1)
taxable year of Employee shall not affect the amount of reimbursable expenses in
a different taxable year, and such payments or reimbursement shall not be
subject to liquidation or exchange for another benefit.
10.    Employee shall continue to have mobile telephone service and reasonable
access to the Company’s Help Desk during the term of this Agreement or, if the
Company terminates


3

--------------------------------------------------------------------------------




the Executive Alternative Work Arrangement prior to the fifth (5th) anniversary
hereof other than pursuant to Section 17 hereof, through the fifth (5th)
anniversary hereof; provided, however, if the provision of such service will
result in taxable income to Employee, then no such taxable service shall be
provided until the first (1st) day following the six (6)-month anniversary of
Employee’s separation from service if Employee is a specified employee at the
time of separation from service, all within the meaning of Section 409A of the
Code.
11.    Employee shall receive tax, estate and financial planning services from
providers approved in advance by the Company during the term of this Agreement
or, if the Company terminates the Executive Alternative Work Arrangement prior
to the fifth (5th) anniversary hereof other than pursuant to Section 17 hereof,
through the fifth (5th) anniversary hereof, in an amount not to exceed $15,000
per calendar year, to be paid directly by the Company in accordance with and on
the dates specified in the Company’s policies; provided, however, that no such
payments or reimbursements shall be made until the first (1st) day following the
six (6)-month anniversary of Employee’s separation from service if Employee is a
specified employee at the time of separation from service, all within the
meaning of Section 409A of Code; provided, further, that to the extent
reimbursed or paid, all reimbursements and payments with respect to expenses
incurred within a particular year shall be made no later than the end of
Employee’s taxable year following the taxable year in which the expense was
incurred. The amount of payments or reimbursable expenses incurred in one (1)
taxable year of Employee shall not affect the amount of payments or reimbursable
expenses in a different taxable year, and such payments or reimbursement shall
not be subject to liquidation or exchange for another benefit.
12.    During the term of this Agreement, Employee shall maintain an ownership
level of Company stock equal to not less than one-half (½) of the value last
required as a full-time Employee. In the event that at any time during the term
of this Agreement Employee does not maintain the required ownership level,
Employee shall promptly notify the Company and increase his or her ownership to
at least the required level. Any failure of Employee to maintain at least the
required ownership level for more than three (3) months during the term of this
Agreement shall constitute and be deemed to be an immediate termination by
Employee of his or her Executive Alternative Work Arrangement.
13.    This Agreement sets forth all of the payments, benefits, perquisites and
entitlements to which Employee shall be entitled upon assuming Executive
Alternative Work Arrangement employment status. Employee shall not be entitled
to receive any gross-up payments for any taxes or other amounts with respect to
amounts payable under this Agreement.
14.    Nothing in this Agreement shall prevent or prohibit the Company from
modifying any of its employee benefits plans, programs, or policies.
15.    The covenants as to non-competition and non-solicitation contained in
Section 1, and as to notification of subsequent employment in Section 12, in
each case of the Non-Competition Agreement shall remain in effect throughout
Employee’s employment with EQT in Executive Alternative Work Arrangement
employment status and for a period of twenty-four (24) months, in the case of
non-competition covenants; twenty-four (24) months, in the case of non-


4

--------------------------------------------------------------------------------




solicitation covenants relating to customers and prospective customers; and
thirty-six (36) months, in the case of non-solicitation covenants relating to
employees, consultants, vendors or independent contractors, in each case after
the termination of Employee’s employment as an Executive Alternative Work
Arrangement employee. It is understood and agreed that if Employee’s employment
as an Executive Alternative Work Arrangement employee terminates for any reason
in the midst of any one (1)-year term period as provided under this Agreement
(including, without limitation, a termination pursuant to Section 4, 12 or 17 of
this Agreement), the covenants as to non-competition and non-solicitation
contained in the Non-Competition Agreement shall remain in effect throughout the
remainder of that one (1)-year term and for a period of twenty-four (24) months
thereafter, in the case of non-competition covenants, and thirty-six (36) months
thereafter, in the case of non-solicitation covenants.
16.    Employee acknowledges and agrees that Employee’s employment by the
Company necessarily involves Employee’s knowledge of and access to confidential
and proprietary information pertaining to the business of the Company.
Accordingly, Employee agrees that at all times during the term of this Agreement
and for as long as the information remains confidential after the termination of
Employee’s employment, Employee will not, directly or indirectly, without the
express written authority of the Company, unless directed by applicable legal
authority having jurisdiction over Employee, disclose to or use, or knowingly
permit to be so disclosed or used, for the benefit of Employee, any person,
corporation or other entity other than the Company, (a) any information
concerning any financial matters, employees of the Company, customer
relationships, competitive status, supplier matters, internal organizational
matters, current or future plans, or other business affairs of or relating to
the Company, (b) any management, operational, trade, technical or other secrets
or any other proprietary information or other data of the Company, or (c) any
other information related to the Company that has not been published and is not
generally known outside of the Company. Employee acknowledges that all of the
foregoing constitutes confidential and proprietary information, which is the
exclusive property of the Company. Nothing in this Section 16 prohibits Employee
from reporting possible violations of federal, state, or local law or regulation
to any governmental agency or entity, or from making other disclosures that are
protected under the whistleblower provisions of federal, state, or local law or
regulation.
17.    EQT may terminate this Agreement and Employee’s employment at any time
for Cause. Solely for purposes of this Agreement, “Cause” shall mean:


5

--------------------------------------------------------------------------------




(a)    Employee’s conviction of a felony, a crime of moral turpitude or fraud or
Employee having committed fraud, misappropriation or embezzlement in connection
with the performance of his/her duties;
(b)    Employee’s willful and repeated failures to substantially perform such
assigned duties; or
(c)    Employee’s violation of any provision of this Agreement or express
significant policies of the Company. If the Company terminates Employee’s
employment for Cause, the Company shall give Employee written notice setting
forth the reason for his/her termination not later than thirty (30) days after
such termination.


18.    Except as otherwise provided herein, in the event of any controversy,
dispute or claim arising out of, or relating to this Agreement, or the breach
thereof, or arising out of any other matter relating to the Employee’s
employment with EQT or the termination of such employment, EQT may seek recourse
for injunctive relief to the courts having jurisdiction thereof and if any
relief other than injunctive relief is sought, EQT and the Employee agree that
such underlying controversy, dispute or claim shall be settled by arbitration
conducted in Pittsburgh, Pennsylvania in accordance with this Section 18 and the
Commercial Arbitration Rules of the American Arbitration Association (“AAA”).
The matter shall be heard and decided, and awards, if any, rendered by a panel
of three (3) arbitrators (the “Arbitration Panel”). EQT and the Employee shall
each select one (1) arbitrator from the AAA National Panel of Commercial
Arbitrators (the “Commercial Panel”) and AAA shall select a third (3rd)
arbitrator from the Commercial Panel. Any award rendered by the Arbitration
Panel shall be final, binding and confidential as between the parties hereto and
their heirs, executors, administrators, successors and assigns, and judgment on
the award may be entered by any court having jurisdiction thereof.
19.    EQT shall have the authority and the right to deduct or withhold, or
require Employee to remit to EQT, an amount sufficient to satisfy federal,
state, and local taxes (including Employee’s FICA obligation) required by law to
be withheld with respect to any payment or benefit provided pursuant to this
Agreement. The obligations of EQT under this Agreement will be conditioned on
such payment or arrangements and EQT will, to the extent permitted by law, have
the right to deduct any such taxes from any payment of any kind otherwise due to
Employee.
20.    It is understood and agreed that upon Employee’s discontinuation of
full-time employment and transition to Executive Alternative Work Arrangement
employment status hereunder, Employee has no continuing rights under Section 3
of the Non-Competition Agreement and such section shall have no further force or
effect.
21.    The provisions of this Agreement are severable. To the extent that any
provision of this Agreement is deemed unenforceable in any court of law, the
parties intend that such provision be construed by such court in a manner to
make it enforceable.


6

--------------------------------------------------------------------------------




22.    This Agreement shall be binding upon and inure to the benefit of the
successors and assigns of the Company.
23.    This Agreement shall be governed by and construed in accordance with the
laws of the Commonwealth of Pennsylvania without regard to conflict of law
principles.
24.    This Agreement supersedes all prior agreements and understandings between
EQT and Employee with respect to the subject matter hereof (oral or written),
including but not limited to Section 3 of the Non-Competition Agreement. It is
understood and agreed, however, that the covenants as to non-competition,
non-solicitation, confidentiality and nondisclosure contained in Sections 1 and
2 of the Non-Competition Agreement remain in effect as modified herein, along
with the provisions set forth in Sections 4, 5, 6, 7, 8, 11, 12, 13, 14 and 16
of the Non-Competition Agreement.
25.    This Agreement may not be changed, amended, or modified, except by a
written instrument signed by both parties; provided that the Company may amend
this Agreement from time to time without Employee’s consent to the extent deemed
necessary or appropriate, in its sole discretion, to effect compliance with
Section 409A of the Code, including regulations and interpretations thereunder,
which amendments may result in a reduction of benefits provided hereunder and/or
other unfavorable changes to Employee.
(Signatures on following page)


7

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Agreement on the dates set
forth below.
EQT CORPORATION
By:                                                                      
                                                                           
Name:
                                                                           
Title:
 
EMPLOYEE
                                                                         
Name: Erin R. Centofanti
                                                                         
                                 Date











8

--------------------------------------------------------------------------------






EXHIBIT B


EMPLOYEE’S TIME-VESTING EQUITY AWARDS




Grant Date
Grant Type
Target Grant
1/1/17
EQT Restricted Stock Unit
1,740
1/1/17
ETRN Restricted Stock Unit
1,392
1/1/18
EQT Restricted Stock Unit
2,270
1/1/18
ETRN Restricted Stock Unit
1,816
1/1/18
2018 EQT VDA *
3,022.668
1/1/18
2018 ETRN VDA *
2,414.154
1/1/19
EQT Stock Option
88,100
1/1/19
EQT Restricted Stock
26,470





* Represents outstanding portion of the confirmed award











--------------------------------------------------------------------------------






EXHIBIT C


EMPLOYEE’S PERFORMANCE-VESTING EQUITY AWARDS




Grant Date
Grant Type
Target Grant
1/1/17
2017 EQT IPSP
1,740
1/1/17
2017 ETRN IPSP
1,392
1/1/18
2018 EQT IPSP
2,270
1/1/18
2018 ETRN IPSP
1,816
1/1/19
2019 EQT IPSP
52,940






